Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4-7 are objected to because of the following informalities: 
Claim 1 does not positively recite when the original image is required to be privacy-masked. 
Claim 2, which recites, “if the original image is not required to be privacy masked…” should be amended to positively recite “when the original image is not required to be privacy masked…”. 
Claim 4, which recites, “if the privacy unmasking permission…” should be amended to positively recite “when the privacy unmasking permission…” 
As per claim 5, which recites “if the privacy information is stored..” and “if the privacy unmasking permission information is stored…” should be amended to positively recite “when the privacy information is stored…” and “when the privacy unmasking permission information is stored...”. 
As per claim 6, which recites “if the first unmasking permission…”, “if the second unmasking permission…” and “if the first masking area..” should be amended to positively recite “when the first unmasking permission…”, “when the second unmasking permission…” and “when the first masking area…”.
As per claim 7, which recites “if the authentication information conform…” and “if the authentication information conforms…” should be amended to positively recite “when the authentication information conform…” and “when authentication information conforms…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salgar et al., (U.S. Pub. No. 2010/0149330 A1) and in view of Applicant Admitted Prior Art (AAPA).
As per claim 1, Salgar teaches a method for displaying an image based on privacy masking, comprising: acquiring a to-be-masked original image provided by an image capture terminal (“transmitting images captured by the camera 202 to a receiver 206”; fig. 1 el. 202 and [0016]) and privacy masking area information of the original image (“privacy zone information database 216 stores position of preset privacy zone”; fig. 1 el. 216 and [0021-0022]), the privacy masking area information 
 Salgar does not explicitly disclose wherein, the privacy masking area information is obtained by identifying the original image or is obtained from the image capture terminal.
However, AAPA teaches the known concept of wherein the privacy masking area information is obtained by identifying the original image or is obtained from the image capture terminal ([0003-0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known techniques of AAPA with Salgar in order to yield the predictable results of providing privacy masking of an original image. In addition, one would have been 
	As per claim 2, Salgar (modified by AAPA) as a whole teaches everything as claimed above, see claim 1. In addition, Salgar teaches if the original image is not required to be privacy-masked, displaying the original image (“in step 315 if it is determined that no privacy zones in the requested video frame, the process is routed to step 317 where the requested video frame is display without any masked regions”; [0028] fig. 2 el. 315-317).
As per claim 3, Salgar (modified by AAPA) as a whole teaches everything as claimed above, see claim 1. In addition, Salgar teaches wherein, the original image is an image captured by the image capture terminal or an original masked image obtained through performing privacy masking on the on the captured image by the image capture terminal based on first masking area information (fig. 1 el. 202; [0020]; frame captured from image capture element). Although Salgar teaches storing coordinates of predefined privacy zones (abstract, fig. 1 el. 216), Salgar does not explicitly disclose wherein the first masking area information is configured by the image capture terminal.
However, AAPA teaches wherein the first masking area information is configured by the image captured terminal ([0003-0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known techniques of AAPA with Salgar in order to yield the predictable results of providing privacy masking of an original image. In addition, one would have been prompted to apply the known technique of AAPA to a known device ready for improvement to yield the predictable results of providing privacy masking from an image capturing terminal. 
As per claim 4, Salgar (modified by Choi) as a whole teaches everything as claimed above, see claim 1. In addition, Salgar teaches determining whether the original image is required to be privacy-masked based on whether privacy unmasking permission information is stored comprises: determining 
As per claim 5, Salgar (modified by Choi) as a whole teaches everything as claimed above, see claim 4. In addition, Salgar teaches receiving the authentication information ([0023-0024], [0030], “implantation of the selective masking requires that operator-side video viewers accept authentication credentials, such as username/password, biometrics, etc); determining whether the authentication information conforms to a privacy unmasking permission ([0023-0024], [0030]; “the viewing permission verification can be performed by a separate authentication device”. Having the viewing permission verified via an authentication device would necessitate determining when the authentication information (authentication credentials) are associated with a user’s viewing permission (masking/unmasking) which reads upon the claimed limitation); wherein the privacy unmasking permission is a permission that the original image is not be privacy masked, and the privacy unmaking permission is a permission carried in the original image or a set default permission ([0023-0024], [0028-[0030] and fig. 2; ). 
As per claim 6, Salgar (modified by AAPA) as a whole  teaches everything as claimed above, see claim 1. In addition, Salgar teaches wherein the privacy masking area information comprises at least one of:  first masking area information and second masking area information (privacy zone information; fig. 1-2), and wherein determining whether the original image is required to be privacy-masked based on whether privacy unmasking permission information is stored (fig. 1-2) comprises: if the first unmasking permission information is stored, determining that a first masking area in the original image is not required to be privacy masked; wherein, in the first unmasking permission information indicates that the first masking area is not required to be privacy-masked, and the first masking area is an area indicated by the first masking area information;  if the second unmasking permission information is stored, determining that a second masking area information in the original image is not required to be privacy masked; wherein the second unmasking permission information indicates that the second masking area is not required to be privacy-masked, and the second masking area is an area indicated by the second masking area information; if the first masking area information and the second masking area information is stored, determining that the first masking area and the second masking area in the original image are not required to be privacy-masked; wherein the first unmasking permission information and the second unmasking permission information are privacy unmasking permission (The Examiner notes that claim as presented is in conditional form, thus requiring only one of the conditions to be met to be satisfy the limitation. In this case, Salgar discloses “the privacy zone information database 216 contains viewing permission information. The viewing permission information identifies viewing level of individuals of security personal”, in addition, “On the other hand, if in step 315, it is determined that privacy zones are located in the received video frame, the process continues on to step 319, where viewing permissions of the operator are checked against a rights database”, [0023-0024], [0028-0029]; which reads upon “if the first unmasking permission information is stored… “); wherein the first unmaking permission information and the second unmasking permission information are privacy unmasking permission information ([0029], permissions of the operator allow for un-obscured viewing of imaged privacy zones in step 321).
claim 7, Salgar (modified by AAPA) as a whole teaches everything as claimed above, see claim 6. In addition, Salgar teaches receiving the authentication information ([0023-0024], [0030], “implementation of the selective masking requires that operator-side video viewers accept authentication credentials, such as username/password, biometrics, etc”); if the authentication information conforms to a first unmasking permission, generating and storing the first unmasking permission information (fig. 2; [0023-0024], [0028]); wherein the first unmasking permission is a permission that the first masking area in the original image is not be privacy masked (fig. 2 el. 319, 321, 325, 317); if the authentication information conforms to a second unmasking permission, generating and storing the second unmasking permission information, wherein the second unmasking permission a permission that the second masking area in the original image is not be privacy-masked (The Examiner notes that the claim is presented in conditional format and notes that when the authentication information does not conform to the second unmasking permission, the conditions associated with the second unmasking permission does not need to be performed.) wherein the first unmasking permission and the second unmasking permission are permissions carried in the original or set default permissions ([0029], permissions of the operator allow for un-obscured viewing of imaged privacy zones in step 321)
As per claim 12, Salgar teaches everything as claimed above, see claim 10. Although Salgar teaches encoding the original image to obtain a compressed stream (fig. 1 el. 212), Salgar does not explicitly disclose encrypting the compressed code stream to obtain an encrypted code stream; encapsulating the encrypted code stream and the privacy masking area information to obtain a multimedia stream; and providing the multimedia stream to a player terminal. 
However, AAPA teaches encrypting the compressed code stream to obtain an encrypted code stream (“a first multimedia stream encapsulated with the original image may be obtained by encoding and encapsulating the original image”, [0004]); encapsulating the encrypted code stream and the privacy masking area information to obtain a multimedia stream ([0004]) and providing the multimedia 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known techniques of AAPA with Salgar in order to yield the predictable results of providing privacy masking of an original image. In addition, one would have been prompted to apply the known technique of AAPA to a known device ready for improvement to yield the predictable results of providing privacy masking from an image capturing terminal. 
As per claim 33, which is the corresponding non-transitory computer readable storage median of the method for displaying an image as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salgar et al., (U.S. Pub. No. 2010/0149330) in view of Admitted Prior Art (AAPA) and Martin et al., (U.S. Patent No. 9,781,451 B1).
As per claim 8, Salgar (modified by Choi) as a whole teaches everything as claimed above, see claim 1. In addition, Salgar discloses acquiring a first multimedia stream generated by the image capture terminal (fig. 1 el. 202; video feed from camera). Salgar does not explicitly disclose wherein, the first multimedia stream is obtained through encapsulating the original image by the image capture terminal; decapsulating the first multimedia stream to obtain a first encrypted code stream; decrypting the first encrypted code stream by using a code stream key of the first encrypted code stream to obtain a first compressed code stream; decoding the first compressed code stream to obtain the original image; and identifying the original image to obtain the privacy masking area information. 
However, AAPA teaches wherein, the first multimedia stream is obtained through encapsulating the original image by the image capture terminal ([0004], “a first multimedia stream encapsulated with the original image may be obtained by encoding and encapsulating the original image”); decapsulating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known techniques of AAPA with Salgar in order to yield the predictable results of providing privacy masking of an original image. In addition, one would have been prompted to apply the known technique of AAPA to a known device ready for improvement to yield the predictable results of providing privacy masking from an image capturing terminal. 
Although Salgar (modified by AAPA) discloses decapsulating the first multimedia stream (see AAPA, [0004]), Salgar does not explicitly disclose decapsulating the first multimedia stream to obtain a first encrypted code stream; decrypting the first encrypted code stream by using a code stream of the first encrypted code stream to obtain a first compressed code stream. 
However, Martin teaches the known concept of decapsulating the first multimedia stream to obtain a first encrypted code stream (fig. 1 el. 122; col. 5 lines 48-50,  “the video stream in unpacked by a video unpacking unit 122, and the decrypted by video decryption unit 124”; in order to decrypt the video the video must be encrypted); decrypting the first encrypted code stream by using a code stream key to obtain a first compressed code stream (fig. 1 el. 124; col. 5 lines 48-55 “the video stream is unpacked by a video unpacking unit 122, and then decrypted by decryption unit 124. The software video player 110 then sends the decrypted video to a hardware decoder 130 for decoding”; decoding decrypted video necessitates the decrypted video to be encoded, which reads upon the claimed limitation). 

As per claim 9, Salgar (modified by AAPA) as a whole teaches everything as claimed above, see claim 1. Salgar does not explicitly disclose acquiring a second multimedia stream generated by the image capture terminal; wherein, the second multimedia stream is obtained through encapsulating the original image and the privacy masking area information by the image capture terminal; decapsulating the second multimedia stream to obtain a second encrypted code stream and the privacy masking area information; decrypting the second encrypted code stream by using a code stream key of the second encrypted code stream to obtain a second compressed code stream; and decoding the second compressed code stream to obtain the original image.
However, AAPA teaches acquiring a second multimedia stream generated by the image capture terminal (“and a second multimedia stream encapsulated with the masked image be obtained”, [0004]); wherein, the second multimedia stream is obtained through encapsulating the original image and he privacy masking area information of the original image by the image capture terminal (“and a second multimedia stream encapsulated with the masked image be obtained by encoding and encapsulating the masked image”, [0004]) decapsulating the multimedia stream to obtain the privacy masking area information (“the terminal player may play the masked image by decapsulating and decoding the second multimedia stream”, [0004]) decoding the second compressed code stream to obtain the image ([0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known techniques of AAPA with Salgar in order to yield the predictable results of providing privacy masking of an original image. In addition, one would have been 
Although Salgar (modified by AAPA) discloses a second multimedia stream and decapsulating the second multimedia stream, Salgar does not explicitly disclose decapsulating to obtain a second encrypted code stream; decrypting the second encrypted code stream by using a code stream key of the second encrypted code stream to obtain a second compressed code stream.
However, Martin teaches the known concept of decapsulating to obtain an encrypted code stream (fig. 1 el. 122; col. 5 lines 48-50,  “the video stream in unpacked by a video unpacking unit 122, and the decrypted by video decryption unit 124”; in order to decrypt the video the video must be encrypted); decrypting the encrypted code stream by using a code stream key of the encrypted code stream to obtain a compressed coded stream (fig. 1 el. 124; col. 5 lines 48-55 “the video stream is unpacked by a video unpacking unit 122, and then decrypted by decryption unit 124. The software video player 110 then sends the decrypted video to a hardware decoder 130 for decoding”; decoding decrypted video necessitates the decrypted video to be encoded, which reads upon the claimed limitation). Taking the teachings of Salgar (modified by AAPA) where disclosed is a second multimedia stream which is decapsulated and decoded with the teachings of Martin, where the known concepts of decapsulating and decrypting are disclosed, now discloses for a second multimedia stream, where the second multimedia stream is decapsulated to obtain an encrypted code stream and decrypting the multimedia stream to obtain a compressed code stream, which reads upon the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Martin with Salgar (modified by AAPA) in order to provide improved distribution of secure video. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13-14, 34 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Salgar et al., (U.S. Pub. No. 2010/0149330 A1). 
As per claim 10, Salgar teaches a method for displaying an image based on privacy masking, comprising, and acquiring a to-be masked original image (fig. 1-2); acquiring privacy masking area information of the original image (“privacy zone information database 216 stores position of preset privacy zone”; fig. 1 el. 216 and [0021-0022]) wherein, the privacy masking area information indicates an area in the original image which is required to be masked (“privacy zone information database 216 stores position of preset privacy zone”; fig. 1 el. 216 and [0021-0022]); providing the original image and the privacy masking area information to a player terminal (fig. 1 el. 202, 208, 218), so that the player terminal determines whether to perform privacy-masking on the original image based on the privacy masking area information (fig. 2 el. 315, 319-32 and 317; if it is determined that no privacy zones in the requested video from frame, the process is routed step 317 where the requested video frame is displayed without any masked regions”, [0028]). 
claim 11, Salgar teaches everything as claimed above, see claim 10. In addition, Salgar teaches wherein, acquiring a to-be masked original image comprises: acquiring an image capture for a monitored scene, and determining the capture image as the original image; or acquiring an image captured for a monitored scene (fig. 1-2) ; acquiring configured first masking area information (fig. 1 el. 216; privacy zone information); performing privacy-masking on the captured image based on the first masking area information to obtain an original masked image; and determining the original the original masked image as the original image (abstract, [0002-0003], [0016]).
As per claim 13, Salgar teaches everything as claimed above, see claim 10. In addition, Salgar teaches wherein, acquiring privacy masking area information of the original image comprises at least one of the following operations: determining configured first masking area information as the privacy masking area information as the privacy masking area information of the original image; and identifying the original image to obtain second masking area information, and determining the second masking area information as the privacy masking are information of the original image (“the privacy zone information database 216 stores position information of preset privacy zones. The position information can include GPS data as well as other information useable for determining location and size of the privacy zone”, [0021]. The position information of preset privacy zones reads upon the first masking area information as the privacy masking area information, which reads upon the claimed limitation). 
As per claim 14, Salgar teaches everything as claimed above, see claim 10. In addition, Salgar teaches  when the privacy masking area information of the original image is at least one of the first masking area information and the second masking area information, setting a permission that the original image is not be privacy-masked as a privacy unmasking permission; or when the privacy masking area information of the original image is the first masking area information, setting a permission that a first masking area in the original image is not be privacy-masked as a first unmasking permission, when the privacy masking area information of the original is the second masking area information, setting a privacy-masked as a second unmasking permission, when the privacy masking area information of the original image is the first masking area information and the second masking area information, setting a permission that a first masking area in the original image is not to be privacy-masked as a first unmasking permission and setting a permission that a second masking area in the original image is not to be privacy-masked as a second unmasking permission; wherein, the first masking area is an area indicated by the first masking area information, and the second masking area is an area indicated by the second masking area information ([0012], [0023], fig. 1 el. 216; fig. 3 el. 319; “generating one or more masks corresponding to the privacy zones within the imaged security zone”,  “the privacy zone information database 216 contains viewing permission information; which reads upon first and second masking areas information and setting permissions that the original image is not to be privacy masked, which reads upon the limitation).  
As per claim 34, which is the corresponding non-transitory computer readable storage median of the method for displaying an image as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salgar et al., (U.S. Pub. No. 2010/0149330) in view of Admitted Prior Art (AAPA) and further in view of Kamepalli et al., (U.S. Pub. No. 2014/0313699 A1).
As per claim 29, which is the corresponding player terminal of the method for displaying an image based on privacy masking as recited in claim 1. Thus, the rejection and analysis made in claim 1 also applies here. Although Salgar discloses a player terminal (fig. 1 el. 224), Salgar does not explicitly disclose the specifics of housing, a processor a memory, a circuit board and a power circuit, wherein, the circuit board is arranged inside a space surrounded by the housing; the processor and the memory are 
However, Kamepalli teaches the known concept of a housing (fig. 1-2 el. 14), a processor (fig. 3 el. 40); a circuit board and a power circuit (fig. 4); wherein the circuit board is arrange inside a space surrounded by the housing (fig. 3-4); the power circuit is configured for supplying power to each of the circuits or components of the player terminal ([0020], [0023]; fig. 4); the memory is configured  for storing executable program code ([0004], [0022]); the processor is configured to execute the executable program code stored in the memory ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known elements as disclosed in Kamepalli with Salgar (modified by AAPA) in order to obtain the predictable results of displaying captured image data. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salgar et al., (U.S. Pub. No. 2010/0149330) in view of Admitted Prior Art (AAPA) and further in view of Kardashov et al., (U.S. Pub. No. 2015/009325 A1).
As per claim 30, which is the corresponding image capture terminal of the method for displaying an image based on privacy masking as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here. Although Salgar teaches an image capture terminal (see fig. 1 el. 202), Salgar does not explicitly disclose a housing, a processor, a memory, a circuit board and a power circuit; wherein the circuit board is arranged inside a space surrounded by the housing; the processor and the memory are arranged on the circuit board the power circuit is configured for supplying to each of circuits or components of the image capture terminal; the memory is configured for storing an executable program implementing the method of claim 10.
However, Kardashov teaches an image capture terminal (fig. 1 el. 110), comprising a housing (fig. 1 el. 111; camera housing), a processor (fig. 1 el. 112) a circuit board (application specific integrated circuit (ASIC), [0030]; the ASIC would necessitate a circuit board) and a power circuit ([0068], “power source may be implemented as a battery, a power adapter, a charging circuit”); the processor and memory arranged on the circuit ([0030], [0066]), the power circuit is configured for supplying power to each of circuits or components of the image capture terminal ([0068]), the memory is configured for storing an executable program, the processor is configured to execute the executable code stored in memory ([0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the known elements as disclosed in Kardashov with Salgar (modified by AAPA) in order to obtain the predictable results of image capturing with an image capture terminal.

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486